Citation Nr: 1717502	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-12 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for postoperative residuals of a hiatal hernia.

2.  Entitlement to a rating higher than 10 percent for left knee internal derangement with chondromalacia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, as support for his claims, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

In January 2015, the Board remanded these claims for further development.  In that remand, the Board noted that an additional claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a spinal tap had been raised by the record during the November 2014 hearing.  The Board also observed, however, that this claim had not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  So the Board referred this claim to the AOJ.  Since that time, the AOJ is not shown to have taken any action pertaining to this additional claim.  Therefore, the Board is again referring this claim since it does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

On March 31, 2017 prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran-appellant that he is withdrawing these claims.



CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be by the appellant or his or her authorized representative.  38 C.F.R. § 20.204 .

In this present case, the Veteran submitted correspondence in March 2017 in which he stated that he was withdrawing appeals pending since 2008, i.e., these claims at issue.  He indicated that he understood the ramifications of his withdrawal and asked that his claim for a temporary 100 percent rating due to convalescence continue.  See 38 C.F.R. § 4.30 (2016).  Development of that other claim already is underway and not part of this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.



ORDER

The claims for entitlement to a rating higher than 30 percent for postoperative residuals of a hiatal hernia and entitlement to a rating higher than 10 percent for left knee internal derangement with chondromalacia are dismissed since withdrawn.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


